            Case: 1:20-cv-07829 Document #: 1 Filed: 12/31/20 Page 1 of 4 PageID #:1



                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS

RITA JAEGER,                        )
                                    )
                Plaintiff,          )                          Removed from 2020L012150
                                    )
          v.                        )
                                    )                          Jury Demand
TARGET CORPORATION, d/b/a           )
TARGET STORES, and CASSANDRA GOMEZ, )
                                    )
                Defendant.          )

                                      NOTICE OF REMOVAL

       TARGET CORPORATION, Defendant in the above entitled cause, seeks removal from the

Circuit Court of Cook County and to the United States District Court, Northern District of Illinois,

Eastern Division and, in support thereof, allege as follows:

       1.       This action was commenced against TARGET CORPORATION, in the Circuit Court of

Cook County, Illinois on 11/12/20. A copy of Plaintiff’s Complaint was served upon Defendant

TARGET CORPORATION on 12/4/20.

       2.       Plaintiff has also named Defendant TARGET CORPORATION’s employee, Cassandra

Gomez, as a defendant in this case. However, she has not yet been served. More importantly, Ms.

Gomez is not a proper party defendant. Ms. Gomez works in the Human Resources Department and did

not respond to the accident scene or have any involvement in the alleged accident, which consists of an

alleged collision between Plaintiff and another employee who was pushing a Three-tier cart. Ms. Gomez

had no responsibility for supervision of the employee who was involved in the alleged occurrence. In

fact, she was not even working on the date of the alleged accident.

       3.       Defendant TARGET CORPORATION is responsible for all actions and omissions of its

employees including Ms. Gomez, during the course and scope of their employment. There is no

allegation in Plaintiff’s complaint of any intentional actions or omissions by any employees which could
             Case: 1:20-cv-07829 Document #: 1 Filed: 12/31/20 Page 2 of 4 PageID #:2



be interpreted to be outside the course and scope of their employment. Accordingly, the inclusion of Ms.

Gomez as a party defendant is not necessary to establish liability against Defendant TARGET

CORPORATION. Plaintiff has simply named Ms. Gomez as a defendant in a transparent attempt to

defeat diversity jurisdiction. This court must not allow this type of gamesmanship to defeat proper

Federal Court jurisdiction.

        4.       At the time the action was commenced and since then, upon information and belief,

Plaintiff was and is a citizen of the County of Cook, State of Illinois and Defendant, TARGET

CORPORATION, was and is a corporation organized and existing under the laws of the State of

Minnesota with its principal place of business in Minneapolis, Minnesota.

        5.       The amount in controversy exceeds $75,000.00 exclusive of interest and costs, as appears

from Plaintiff’s Complaint at Law. (A copy of which is attached hereto and incorporated herein by

reference in this Notice as Exhibit “A”). Per her Complaint, Plaintiff, RITA JAEGER, allegedly

sustained injuries and has incurred substantial medical bills and other economic damages, along with

pain, suffering, loss of a normal life, disfigurement and other non-economic damages. In her Complaint,

Plaintiff has also demanded judgment against Defendants in an amount in excess of the $50,000.00

jurisdictional limits, plus costs.

        6.       Additionally, Plaintiff’s attorney informed Defendant’s Third-Party Administrator,

Sedgwick, that Plaintiff had sustained a fracture to her pelvis from the fall and required in-patient

rehabilitation services, which may be indefinite. On 12/30/20, Plaintiff’s attorney informed defense

counsel that Plaintiff had surgery, accrued $60,000.00-$70,000.00 in medical bills and was forced to

move to a nursing home as a result of the injuries which she allegedly sustained in the occurrence.

        7.       This action is a civil one of which the United States District Courts have original

jurisdiction under 28 USC §1332.



                                                    2
            Case: 1:20-cv-07829 Document #: 1 Filed: 12/31/20 Page 3 of 4 PageID #:3



       8.       Defendant attaches to this notice, copies of all process, pleadings, and orders that have

been served on it. (A copy of which are attached hereto and incorporated by reference in this Notice as

Exhibit “B”).

       WHEREFORE, Defendant, TARGET CORPORATION, prays that this cause be removed to the

United States District Court for the Northern District of Illinois.


                                                               BRYCE DOWNEY & LENKOV LLC

                                                               TARGET CORPORATION

                                                         By:   /s/Rich Lenkov
Rich Lenkov, #6231079                                          One of Defendant’s Attorneys
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                     3
         Case: 1:20-cv-07829 Document #: 1 Filed: 12/31/20 Page 4 of 4 PageID #:4




STATE OF ILLINOIS             )
                              )   SS.
COUNTY OF COOK                )


       Rich Lenkov, being first duly sworn on oath, deposes and says that:

1. He is one of the attorneys for Defendant in this cause;

2. He has prepared and read the notice of removal filed in this cause and has personal knowledge of
   the facts and matters contained in it;

3. The facts and allegations contained in the notice of removal are true and correct.


                                                             BRYCE DOWNEY & LENKOV LLC

                                                             TARGET CORPORATION

                                                       By:   /s/Rich Lenkov
                                                             One of Defendant’s Attorneys

Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                   4
